Exhibit 10.11

parkervision_r_top_6in_wide [prkr-20171231xex10_11g001.jpg]

 

December 22, 2017

﻿

Re: Second Letter Amendment to Claims Proceeds Investment Agreement dated
February 24, 2016 ("CPIA")

﻿

Dear Corporate Secretary:

﻿

This letter further amends that certain Claims Proceeds Investment Agreement
dated February 24, 2016 (the "CPIA") between ParkerVision, Inc., a Florida
corporation ("ParkerVision"), and Brickell Key Investments LP, a Delaware
limited partnership ("Investor"), a copy of which is attached hereto as Exhibit
A.  All terms not otherwise defined herein shall have their meanings set forth
in the CPIA.

﻿

On or about May 26, 2016, Investor exercised its rights, pursuant to Section
2.5(b) of the CPIA, by making an investment of Two Million Dollars ($2,000,000)
(the "First Additional Investment") in that certain enforcement campaign by
ParkerVision and / or its subsidiaries and Affiliates over certain patents and
Patent Pending Applications in Germany and /or within the Unified Patent Court
(once established) (the "German Assertion Program") as set forth in that certain
Letter Amendment to Claims Proceeds Investment Agreement, a copy of which is
attached hereto as Exhibit B.

﻿

As of the date here, Investor desires to further increase its investment in
ParkerVision in the additional investment amount of One Million Dollars
($1,000,000), which amount shall be used solely for Claims Costs and Expenses
relating to the German Assertion Program (the “Second Additional Investment”).

﻿

For all purposes, the First Additional Investment and the Second Additional
Investment shall be considered part of the Commitment and the Investment, as
such terms are defined under the CPIA, and shall have all rights, entitlements,
benefits, privileges and priorities (including under Section 3.4 of the CPIA)
thereof; provided that, the Multiple and IRR Return as to such First Additional
Investment and Second Additional Investment shall be calculated from the dates
ParkerVision receives such First Additional Investment and Second Additional
Investment.  In consideration for the First Additional Investment and the Second
Additional Investment, ParkerVision agrees that the additional patents and
Patent Pending Applications listed in Annex 1 hereto shall, for all purposes, be
considered part of the Claims, Scheduled Patents and Claims (Schedule A of the
CPIA), Scheduled Patents Proceeds and Assigned Rights under the CPIA, and
Investor shall be entitled to a Security Interest over such additional Claims,
Scheduled Patents and Scheduled Patents Proceeds as set forth in Section 4 of
the CPIA. 

﻿

Other than as expressly set forth above, no other terms and conditions of the
CPIA are hereby amended, modified or revoked.  Any and all disputes hereunder
shall be finally determined in accordance with Section 9 of the CPIA.

﻿

Sincerely,

﻿

PARKERVISION, INC.

﻿

n

 

Name:

/s/ Jeffrey Parker

Title:

Chief Executive Officer and Authorized Signatory

﻿

ACKNOWLEDGED AND AGREED:

﻿

BRICKELL KEY INVESTMENTS LP

﻿

﻿

 

 

 

Name:

 

Title:

Director for and on behalf of Brickell Key Partners GP Limited, as General
Partner of Brickell Key Investments LP Chief Executive Officer and Authorized
Signatory

﻿



7915 Baymeadows Way, Suite 400 • Jacksonville, FL 32256 •  Ph 904 732 6100
•  Fax 904 330 0111

--------------------------------------------------------------------------------